Proceeding pursuant to CPLR article 78 to review a determination of the respondent State commissioner, dated June 22, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency to discontinue petitioner’s grant of public assistance for 30 days, and thereafter until compliance with certain regulations of the Department of Social Services is exhibited (18 NYCRR 385.7 [b]). Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Petitioner failed to produce any evidence at the fair hearing to sustain her assertion that her failure to fulfill her work requirement was excusable on the ground of illness, other than her own testimony that illness prevented her from fulfilling her requirement, and a letter from her work supervisor that she was often absent from work, claiming to be ill. Her own testimony constitutes a "primary source” of information as defined by 18 NYCRR 351.5 (a) but as such, it was required to be verified (see, also, 18 NYCRR *770385.6 [c] [9]). The letter from her work supervisor is not proper verification that petitioner was unable to work due to illness; such verification should have taken the form of medical evidence. Petitioner’s failure to produce such verification rendered her own testimony insufficient to sustain her burden of proving illness (18 NYCRR 385.6 [c] [9]). O’Connor, J. P., Rabin, Gulotta and Margett, JJ., concur.